Ropes & Gray LLP 1211 Avenue of the Americas New York, NY 10036-8704 May 10, 2013 Jeremy C. Smith (212) 596-9858 jeremy.smith@ropesgray.com VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549-1090 Re:The Merger Fund (Registration Nos. 002-76969 and 811-03345) Ladies and Gentlemen: Transmitted herewith for filing by means of electronic submission on behalf of The Merger Fund (the “Trust”) is Post-Effective Amendment No. 50 to the Trust’s Registration Statement under the Securities Act of 1933, as amended (the “Securities Act”), and Amendment No. 51 to the Trust’s Registration Statement under the Investment Company Act of 1940, as amended, on Form N-1A (the “Amendment”). The Trust is filing the Amendment to register a new class of shares of the Fund (Institutional Class shares).No information contained herein is intended to amend or supersede any prior filing relating to any other series or class of shares of the Trust.Pursuant to the provisions of Rule 485(a)(1) under the Securities Act, it is intended that this Amendment become effective sixty days after filing. No fees are required in connection with this filing.Please direct any questions concerning this filing to me at 212-596-9858. Sincerely, /s/ Jeremy C. Smith Jeremy C. Smith cc:Bruce C. Rubin, Westchester Capital Management, LLC
